                          UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF NEW MEXICO

In re:

CHUZA OIL COMPANY,                                                          No. 18-11836-t7

         Debtor.

PHILLIP J. MONTOYA,
Chapter 7 Trustee of the Bankruptcy
Estate of Chuza Oil Company,

         Plaintiff,

v.                                                                          Adv. No. 20-1007-t

AUDREY GOLDSTEIN,

         Defendant.


                                            OPINION

         The chapter 7 trustee brought a $20,650 fraudulent transfer claim against Audrey

Goldstein, a former employee of Debtor. Ms. Goldstein is the daughter of Debtor’s owner and

former president, Bobby Goldstein. After trial, the Court finds that Ms. Goldstein never got any of

the money. Instead, she received three checks payable to her, endorsed them, and deposited them

into her father’s bank account or the account of one of his other businesses. As she was not a

transferee of the money, the Court will enter judgment in her favor.

A.       Facts.1

         The Court FINDS:



1
 The Court takes judicial notice of its docket in this case, the main bankruptcy case, Debtor’s 2014
chapter 11 case, no. 14-12842-t11, and the related adversary proceeding of Montoya v. Goldstein,
Adv. no. 20-1027. See St. Louis Baptist Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169,
1172 (10th Cir. 1979) (a court may sua sponte take judicial notice of its docket[s]).


    Case 20-01007-t    Doc 35     Filed 02/12/21     Entered 02/12/21 15:51:39 Page 1 of 12
         On July 25, 2018, creditors filed an involuntary chapter 7 bankruptcy petition against

Debtor, commencing this case. Philip Montoya was appointed chapter 7 trustee. Robert Goldstein

(“Bobby”) is Debtor’s owner and former president. Audrey Goldstein (“Audrey”) is Bobby’s

daughter.

         In May and June 2016, Debtor was a struggling business, operating under a confirmed

chapter 11 plan of reorganization. Although Debtor had some income from oil sales, it was not

enough to pay operating expenses. Bobby and his company Bobby Goldstein Productions, Inc.

(“BGPI”) transferred a substantial amount of money to Debtor to keep it afloat. 2 From time to

time, if there was enough money in Debtor’s accounts, Debtor would pay back some of the money

to Bobby and/or BGPI.3

         The trustee’s claim against Audrey is based on three of Debtor’s checks, payable to her,

totaling $20,650. The checks were signed by Bobby on behalf of Debtor and were issued in May-

June 2016.4 At the time, Audrey was 17 years old and worked as a “runner” for Debtor. Per her

father’s instructions, Audrey took the checks to Plains Capital Bank (where Bobby and BGPI had




2
  For example, BGPI deposited $35,000 into Debtor’s bank account on June 15 and $45,000 into
Debtor’s bank account on June 17, 2016.
3
   Most of the transfers from Debtor to Bobby are at issue in a separate adversary proceeding,
Montoya v. Goldstein, adv. pro. 20-1027.
4
   May 26, 2016, a $650 check was made payable to Audrey; a $10,000 check made payable to
Audrey on June 21, 2016, was endorsed and deposited into Bobby’s personal account on the same
day; and a $10,000 check made payable to Audrey on June 22, 2016, was endorsed and deposited
into a BGPI account on the same day.


                                               -2-
    Case 20-01007-t    Doc 35     Filed 02/12/21 Entered 02/12/21 15:51:39 Page 2 of 12
accounts), endorsed them, and deposited them into his account or a BGPI account. 5 Bobby testified

that this procedure allowed him to avoid a “3-day hold” that would have been imposed if he had

been the payee on the checks. Audrey did not use, obtain, control, or benefit from the money.

         The trustee’s complaint was based on Debtor’s bank records, which showed only that the

checks were payable to Audrey and were presented for payment. The complaint included the

following allegations:

         18.    On or about May 26, 2016, the Debtor transferred $650.00 to the Defendant
         by check number 1122 made from Debtor’s business checking account at Green
         Bank, N.A (the “May 26 Transfer”).
         ...
         20.    On or about June 21, 2016, the Debtor transferred $10,000.00 to the
         Defendant by check number 1183 made from Debtor’s business checking account
         at Green Bank, N.A. (the “June 21 Transfer”)
         ...
         22.    On or about June 22, 2016, the Debtor transferred $10,000.00 to the
         Defendant by check number 1186 made from Debtor’s business checking account
         at Green Bank, N.A. (the “June 22 Transfer”).

         Audrey admitted these allegations in her answer, filed March 6, 2020. She did not assert

the “conduit” defense (discussed below).

         Based on Debtor’s bank records and Audrey’s answer to the complaint, the chapter 7

trustee had no reason to question whether Audrey got the $20,650. That changed, however, on July

3, 2020, when Audrey amended her answer to a trustee interrogatory to the following:

         Interrogatory No. 5: Please state in detail the complete factual and legal basis for
         your affirmative defense that the Defendant received the Transfers for substantial

5
  Counsel for the trustee objected to the admission of Bobby’s/BGPI’s bank statements as hearsay.
He did not object to their authenticity. The Court overruled the objection. If a proper foundation
is laid, bank records may be admitted under an exception to the hearsay rule, i.e., as records of a
regularly conducted activity. See Fed. R. Evid. 803(6); U.S. v. Johnson, 971 F.2d 562, 571 (10th
Cir. 1992). “A foundation for admissibility may at times be predicated on judicial notice of the
nature of the business and the nature of the records as observed by the court, particularly in the
case of bank and similar statements.” Id. (quoting Fed. Deposit Ins. Corp v. Staudinger, 797 F.2d
908, 910 (10th Cir. 1986)); see also Skyline Potato Co., Inc. v. Hi-Land Potato Co., Inc., 2013 WL
311846, *18 (D.N.M.) (same).


                                                -3-
    Case 20-01007-t      Doc 35    Filed 02/12/21 Entered 02/12/21 15:51:39 Page 3 of 12
          new value, as stated in paragraph 56 of the Answer to Complaint . . . .

          Amended Answer: . . . . Bobby Goldstein . . . can testify that the check for $650
          which he signed was to reimburse him for costs incurred for Chuza, as noted on the
          check. He can testify that Audrey Goldstein received none of the money and he can
          testify that the two $10,000 transfers were not for Audrey but were written to her
          in order to deposit them into his accounts, where she deposited them.
          Documents are the three checks, the Deposit Tickets for Audrey’s deposit of
          $10,000 into Bobby Goldstein’s account on June 21, 2016 and her deposit of
          $10,000 into Bobby Goldstein Productions Inc. account at Plains Capital Bank on
          June 22, 2016.

          The amended interrogatory response alerted the trustee that the $20,650 went to Bobby,

not Audrey, and that Audrey was a mere conduit. Unfortunately, Audrey never sought to amend

her answer to assert the conduit defense before trial. Indeed, instead of amending her answer,

Audrey agreed to a “Stipulated Order Establishing Facts for Trial” (the “Stipulated Facts”) that

included the three “transferred” allegations quoted above.

          At trial, Audrey’s counsel argued and litigated the conduit defense, i.e., that Audrey was

not the “initial transferee” under § 5506 because she never had control over or any interest in the

$20,650. The trustee’s counsel timely objected to Audrey raising the conduit defense, citing her

answer to the complaint and the Stipulated Facts. In response, Audrey’s counsel moved to amend

her answer to include the conduit defense. The trustee’s counsel objected and the Court took the

dispute under advisement.

B.        § 550.

          § 550 provides in relevant part:

                  (a) Except as otherwise provided in this section, to the extent that a transfer
          is avoid[able] . . . . the trustee may recover, for the benefit of the estate, the property
          transferred, or if the court so orders, the value of such property, from—
                  (1) the initial transferee of such transfer or the entity for whose benefit such
          transfer was made[.]


6
    All statutory references are to 11 U.S.C. unless otherwise specified.


                                                   -4-
    Case 20-01007-t       Doc 35      Filed 02/12/21 Entered 02/12/21 15:51:39 Page 4 of 12
       “Initial transferee” is not defined in the Bankruptcy Code. However, it is widely accepted

that a “mere conduit” or agent who lacks dominion, control, or a beneficial interest in the

transferred property is not an “initial transferee” within the meaning of § 550(a)(1). 5 Collier on

Bankruptcy ¶ 550.02[4][a] states:

       many courts have found that a party acting merely as a conduit who facilitates the
       transfer from the debtor to a third party is not a ‘transferee’ and, therefore, not the
       initial transferee. Rather, these courts have held that the minimum requirement of
       status as a ‘transferee’ is dominion over money or other assets for one’s own
       purposes.

       The “mere conduit” defense, also known as the “dominion or control test,” was articulated

by the Seventh Circuit in Bonded Financial Services, Inc. v. European American Bank, 838 F.2d

890, 893 (7th Cir. 1988). In Bonded the debtor sent a $200,000 check to its bank with instructions

to deposit the money into “Ryan’s” account. 838 F.2d at 891. The bank did so. Ten days later,

Ryan—who had borrowed $650,000 from the bank—instructed the bank to debit his account by

$200,000 and reduce his loan balance accordingly. Id. The case trustee brought a $200,000

fraudulent transfer claim against the bank, arguing that it was the initial transferee of the money.

Id. The court ruled against the trustee, stating that the bank “held the check only for the purpose

of fulfilling an instruction to make the funds available to” Ryan. Id. Ryan, as the person “for whose

benefit the transfer was made,” was the initial transferee. Id. at 893, 895. “As the bank saw the

transaction. . . it was Ryan’s agent for the purpose of collecting a check from [the debtor’s] bank.

. . . [It] had no dominion over the $200,000 until . . . Ryan instructed the bank to debit the account

to reduce the loan; in the interim, so far as the bank was concerned, Ryan was free to invest the

whole $200,000 in lottery tickets or uranium stocks.” Id. at 893-94.

       The Bonded court stated further:

       We are aware that some courts say that an agent . . . is an ‘initial transferee’ but that




                                               -5-
 Case 20-01007-t       Doc 35     Filed 02/12/21 Entered 02/12/21 15:51:39 Page 5 of 12
         courts may excuse the transferee from repaying using equitable powers. 7 This is
         misleading. ‘Transferee’ is not a self-defining term; it must mean something
         different from ‘possessor’ or ‘holder’ or agent’. To treat ‘transferee’ as ‘anyone
         who touches the money’ and then to escape the absurd results that follow is to
         introduce useless steps; we slice these off with Occam’s Razor and leave a more
         functional rule.
         ....
         [T]his appeal to ‘equity’ –to deny recovery against an ‘initial transferee’ within the
         statute—is different in source and in scope from the way in which we have
         employed considerations of policy to define ‘transferee’ under § 550(a)(1).

Id. at 894-95 (citations omitted). Thus, “[w]hen A gives a check to B as agent for C, then C is the

‘initial transferee’; the agent may be disregarded.” Id. at 893.

         The Tenth Circuit has adopted Bonded’s conduit/dominion or control defense. See Malloy

v. Citizens Bank of Sapulpa, 33 F.3d 42, 43-44 (10th Cir. 1994) (quoting Bonded and adopting the

conduit defense); see also Rupp v. Markgraf, 95 F.3d 936, 938-39 (10th Cir. 1996) (noting that, in

Bonded, “the Seventh Circuit enunciated what is commonly referred to as the ‘conduit’ theory for

determining whether an intermediary . . . is an ‘initial transferee’ for purposes of § 550” and that

approach was adopted by the Tenth Circuit in Malloy).

C.       Audrey was not an “Initial Transferee.”

         Here, the evidence is clear and uncontradicted that Audrey was a mere conduit for




7
 The conduit theory is widely accepted. However, courts that construe § 550 in a “literal” sense
are admonished to use their equitable powers under § 105 to avoid the absurd result of allowing
the trustee to recover from the debtor’s agent. See Collier, ¶ 550.02[4][b] (“In some circumstances,
where a literal application of section 550(a) would permit the trustee to recover from a party who
acted merely as a conduit, the bankruptcy court should use its equable powers to prevent an
inequitable result.”); In re Harwell, 628 F.3d 1312, 1322-23 (11th Cir. 2010) (“the mere conduit
or control test” “is an exception [to the literal interpretation of § 550] based on the bankruptcy
courts’ equitable powers”); see e.g., In re Fabric Buys of Jericho, Inc., 33 B.R. 334, 337 (Bankr.
S.D.N.Y. 1983) (reasoning that an entity that had acted as a “mere conduit” of funds was not an
“initial transferee” but even if it were, the court would use its equitable discretion to prevent the
trustee from recovering a preference against it); see Bonded, 838 F.2d at 894 (citing In re C-L
Cartage Co., 70 B.R. 928 (Bankr. E.D. Tenn. 1987)).



                                                -6-
    Case 20-01007-t     Doc 35     Filed 02/12/21 Entered 02/12/21 15:51:39 Page 6 of 12
transferring the $20,650 from Debtor to Bobby or BGPI. Bobby or BGPI, rather than Audrey, was

the initial transferee.

         This should have been an easy win for Audrey. The result is clouded, however, by the

admissions in Audrey’s answer, the Stipulated Facts, and Audrey’s failure to assert the conduit

defense before trial.

D.       Rule 15(b)(1).

         Audrey’s conduit defense is nowhere to be found in her answer. It should have been front

and center—it is her only defense. See Fed. R. Civ. P. (8)(c)(1) (requiring a party to affirmatively

state any avoidance or affirmative defense in responding to a pleading). 8 Yet from the date of the

answer to the morning of trial, the conduit defense was never asserted in any pleading. The failure

to plead the defense is inexplicable.

         On the morning of trial, Audrey’s counsel moved to amend her answer to assert the conduit

defense. Fed. R. Civ. P. 15(b)(1), made applicable by Fed. R. Bankr. Pro. 7015, provides:

         If, at trial, a party objects that evidence is not within the issues raised in the
         pleadings, the court may permit the pleadings to be amended. The court should
         freely permit an amendment when doing so will aid in presenting the merits and the
         objecting party fails to satisfy the court that the evidence would prejudice that
         party’s action or defense on the merits.

         The federal rules should be liberally construed to secure just determinations on the merits

of any action. See, e.g., Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (the

rules are designed “to provide litigants the maximum opportunity for each claim to be decided on

its merits rather than on procedural niceties”); Fed. R. Civ. P. 1 (the federal rules should be



8
  Most courts view the conduit defense as an affirmative defense. See, e.g. Isaiah v. JPMorgan
Chase Bank, 960 F.3d 1296, 1304 (11th Cir. 2020) (“[T]he mere conduit defense is an affirmative
defense[.]”); In re Palm Beach Fin. Partners, L.P., 488 B.R. 758, 769 (Bankr. S.D. Fla. 2013)
(same); In re DVI, Inc., 2008 WL 4239120, *3 (Bankr. D. Del.) (same); In re Petters Co., Inc.,
557 B.R. 711, 722 (Bankr. D. Minn. 2016) (treating the conduit rule as an affirmative defense).


                                                -7-
    Case 20-01007-t       Doc 35   Filed 02/12/21 Entered 02/12/21 15:51:39 Page 7 of 12
“construed, administered, and employed by the court and the parties to secure the just . . .

determination of every action and proceeding”); see also Wright & Miller, 6A, Fed. Prac. & Proc.

Civ. § 1491 (Federal Rule 15(b) is designed “to avoid the tyranny of formalism” and to “promote

the objective of deciding cases on their merits rather than in terms of . . . the claim or defense that

was made at a preliminary point in the action”).

       With respect to a Rule 15(b)(1) amendment, the Tenth Circuit has stated:

       The general rule is that a party waives its right to raise an affirmative defense at
       trial when the party fails to raise the defense in its pleadings. However . . . the liberal
       pleading rules established by the Federal Rules of Civil Procedure apply to the
       pleading of affirmative defenses. Therefore, we must avoid hypertechnicality in
       pleading requirements and focus, instead, on enforcing the actual purpose of the
       rule.” Rule 8(c)’s ultimate purpose is simply to guarantee that the opposing party
       has notice of any additional issue that may be raised at trial so that he or she is
       prepared to properly litigate it. When a plaintiff has notice that an affirmative
       defense will be raised at trial, the defendant’s failure to comply with Rule 8(c) does
       not cause the plaintiff any prejudice. And, when the failure to raise an affirmative
       defense does not prejudice the plaintiff, it is not error for the trial court to hear
       evidence on the issue.

Creative Consumer Concepts, Inc. v. Kreisler, 563 F.3d 1070, 1076 (10th Cir. 2009) (alterations

and citations omitted). Further:

       If evidence of an unpleaded affirmative defense is objected to, Rule 15(b)(1) gives
       the trial court discretion to permit the amendment of the pleadings over the
       objection when it will promote the presentation of the merits of the action, the
       adverse party will not be prejudiced by the late assertion of the defense, and the
       adverse party has ample opportunity to meet the issue.

Wright & Miller, 6A, Fed. Prac. & Proc. Civ. § 1492.

       The “most important[] factor in deciding a motion to amend the pleadings is whether the

amendment would [unduly] prejudice the nonmoving party.” Minter, 451 F.3d at 1207. “There is

invariably some practical prejudice resulting from an amendment, but this is not the test for refusal

of an amendment.” Patton v. Guyer, 443 F.2d 79, 86 (10th Cir. 1971). Rather, the test “is whether

the allowing of the amendment produce[s] a grave injustice to the [nonmoving party].” Id.


                                                -8-
 Case 20-01007-t       Doc 35      Filed 02/12/21 Entered 02/12/21 15:51:39 Page 8 of 12
          Audrey’s ability to assert the conduit defense is critical to her case. The Court concludes

that denying the motion to amend and excluding Audrey’s undisputed “mere conduit” evidence

would substantially prejudice Audrey. When the checks were written, Audrey was a 17-year-old

runner. She got none of the $20,650. She should not be held liable to the trustee for money she

never received. By comparison, prejudice to the trustee would be minimal: he would lose a case

he perhaps should not have taken to trial, but he would retain his fraudulent transfer claim against

the initial transferee—Bobby.

          Further, the trustee was not surprised by the assertion of the conduit defense. Audrey laid

out the facts of her defense in July 2020, six months before trial. The trustee’s counsel

acknowledged researching the conduit defense before trial, apparently to object if the defense was

raised.

          Any minimal prejudice to the trustee is significantly outweighed by the injustice of not

allowing Audrey to amend her answer. See Patton, 443 F.2d at 86 (“In our view it is more likely

that substantial justice would have suffered had the motion to amend been denied.”). The Court

will grant Audrey’s motion to amend her answer to assert the conduit defense.

E.        The Stipulated Facts.

          The trustee also argues that Audrey, having agreed to the Stipulated Facts, cannot deny that

she was a “transferee.” It is true that stipulations, once agreed to, cannot simply be set aside:

          In our judicial system, “[s]tipulations fairly entered into are favored.” Burstein v.
          United States, 232 F.2d 19, 23 (8th Cir. 1956). Factual stipulations tend to “expedite
          a trial and eliminate the necessity of much tedious proof.” Id. As a result, “parties
          to a lawsuit are free to stipulate to factual matters.” Saviano v. Commissioner of
          Internal Revenue, 765 F.2d 643, 645 (7th Cir. 1985). They are, however, not
          generally free to extricate themselves from those stipulations once crafted. Due to
          the interest in preserving the efficiency attained through stipulations, “[t]he general
          rule ... [is] that stipulations of attorneys made during a trial may not be disregarded
          or set aside at will....” Marshall v. Emersons Ltd., 593 F.2d 565, 569 (4th Cir. 1979)
          (citing Maryland Cas. Co. v. Rickenbaker, 146 F.2d 751, 753 (4th Cir. 1944)); see



                                                  -9-
 Case 20-01007-t         Doc 35      Filed 02/12/21 Entered 02/12/21 15:51:39 Page 9 of 12
       also 73 Am.Jur.2d, Stipulation § 1 (1974).

T I Fed. Credit Union v. DelBonis, 72 F.3d 921, 928 (1st Cir. 1995); see also Federal Trade Comm.

V. Kutzner, 2017 WL 2985397, at *10 (C.D. Cal.) (stipulations fairly entered into are favored).

       Stipulations are not immutable, however. In at least three instances, it it appropriate for a

court to relieve a party from a stipulation.

       First, a party can get relief if she and the other party never had a meeting of the minds on

an important term. “Litigation stipulations can be understood as the analogue of terms binding

parties to a contract.” DelBonis, 72 F.3d at 928; see also Lincoln v. BNSF Railway Co., 900 F.3d

1166, 1186 (10th Cir. 2018) (quoting DelBonis). “The primary rule in interpreting written contracts

is to ascertain the intent of the parties.” Lincoln, 900 F.3d at 1186 (quoting BancInsure, Inc. v.

FDIC, 796 F.3d 1226, 1233 (10th Cir. 2015)). A basic tenet of contract interpretation is that

provisions susceptible to different interpretations are ambiguous, so their meanings must be

resolved by the fact finder. Mark V, Inc. v. Mellekas, 845 P.2d 1232, 1235 (N.M. 1993). Here, the

parties did not have a shared understanding of what “transferred” meant when they agreed to the

Stipulated Facts. Audrey’s counsel said he admitted the “transferred” allegations because he

thought money could be transferred to Audrey without her becoming a “transferee.” The Court

questions whether Congress intended “transfer” to have different meanings within the same Code

section. Regardless, it seems clear the parties did not have a meeting of the minds on the meaning

of “transferred.” See, e.g., Shoels v. Klebold, 375 F.3d 1054, 1067 (10th Cir. 2004) (“When the

language of a contract contains a latent ambiguity and one of the parties is in fact assenting to

something different from what the other party agrees to, the upshot of that ‘mistake’ is that there

was never a meeting of the minds as to a material term[.]”) Lacking a meeting of the minds on this

essential point, “there was never any contract at all,” Id., so Audrey is not bound by the stipulation.




                                               -10-
Case 20-01007-t        Doc 35     Filed 02/12/21 Entered 02/12/21 15:51:39 Page 10 of 12
       Second, “[r]elief from erroneous stipulations is especially favored where the mistake made

concerns a legal conclusion.” DelBonis, 72 F.3d at 928; see also Koch v. U.S. Dep’t of Interior, 47

F.3d 1015, 1018 (10th Cir. 1995) (“It is well-settled that a court is not bound by stipulations of the

parties as to questions of law.” (alterations omitted)); Lincoln v. BNSF Ry Co., 900 F.3d 1166,

1188 (10th Cir. 2018) (“[R]elief from erroneous stipulations is especially favored where the

mistake made concerns a legal conclusion[.]”). Whether the $20,650 was “transferred” to Audrey,

making her the “initial transferee,” is a least partly a question of law. See Rupp, 95 F.3d at 938

(the statutory meaning of “initial transferee” is “a purely legal issue” subject to de novo review);

Malloy, 33 F.3d at 43 (same). Audrey was a mere conduit and not the initial transferee. The Court

is not bound by a stipulation to the contrary.

       Finally,

       Case law is clear that “a stipulation of counsel originally designed to expedite the
       trial should not be rigidly adhered to when it becomes apparent that it may inflict a
       manifest injustice upon one of the contracting parties.” Id. at 568. Parties will
       usually be relieved of their stipulations where it becomes evident that “the
       agreement was made under a clear mistake.” Brast v. Winding Gulf Colliery Co.,
       94 F.2d 179, 180 (4th Cir. 1938).

DelBonis, 72 F.3d at 928 (citing Marshall v. Emersons Ltd., 593 F.2d 565, 568 (4th Cir. 1979).

Thus, even if the Stipulated Facts bind Audrey to the status of the “initial transferee,” the Court

will set them aside to avoid a manifestly unjust result. See, e.g., Morrison Knudsen Corp. v.

Ground Improvement Techniques, Inc., 532 F.3d 1063, 1075 (10th Cir. 2008) (stipulations are not

absolute and will be set aside to prevent manifest injustice); Wheeler v. John Deere Co., 935 F.2d

1090, 1097–98 (10th Cir. 1991) (same).

       The Stipulated Facts do not require entry of a judgment against Audrey. To the extent, if

any, she needs relief from her “transferred” stipulation, the Court hereby grants it.




                                               -11-
Case 20-01007-t       Doc 35      Filed 02/12/21 Entered 02/12/21 15:51:39 Page 11 of 12
                                           Conclusion

       Audrey was a mere conduit for the $20,650 at issue. Although she did not assert the conduit

defense until trial, her counsel alerted the trustee to the defense six months before. To avoid

manifest injustice, the Court will grant Audrey’s motion to amend her answer, and rules that the

Stipulated Facts do not bar the conduit defense. Finally, the Court will allow the trustee to amend

his complaint in the pending adversary proceeding against Bobby to seek recovery of the $20,650.

The Court will enter a separate judgment consistent with this opinion.




                                             ____________________________________
                                             Hon. David T. Thuma
                                             United States Bankruptcy Judge


Entered: February 12, 2021

Copies to: counsel of record.




                                              -12-
Case 20-01007-t       Doc 35     Filed 02/12/21 Entered 02/12/21 15:51:39 Page 12 of 12
